Petition for Writ of Mandamus
Denied and Memorandum Opinion filed November 18, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01060-CR
____________
 
ERIK LAWSON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
176th District Court
Harris County, Texas
Trial Court Cause No. 1243460
 
 
 

M E M O R
A N D U M   O P I N I O N
            On October 29, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains that respondent, the
Honorable Shawna Reagin, presiding judge of the 176th District Court of Harris County,
has denied his motion for hybrid representation.
To be entitled to mandamus relief, a relator must show that
he has no adequate remedy at law to redress his alleged harm, and what he seeks
to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.proceeding).
Because there is no absolute right to hybrid representation,
a trial court's ruling on such representation is not a ministerial act but
discretionary.  See Ganther v. State, 187 S.W.3d 641, 648 (Tex. App. -- Houston
[14th Dist.] 2006, pet. ref'd) (citing Montgomery v. State, 810 S.W.2d
372, 391 (Tex.Crim.App.1990)).  Accordingly, we deny relator’s petition for
writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.
Do Not
Publish — Tex. R. App. P. 47.2(b).